DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5 and 51 are objected to because of the following informalities:  
In Claim 1, line 2, applicant need to delete the comma between “composition” and “comprising:”.  In Claim 5, line 1, applicant need to change “wherein the” to --- wherein a ---.  In Claim 51, lines 2-3, applicant need to change “a unit dose.” to --- a unit dose form. --- (so that it is consistent with “the unit dosage form” of claim 52).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5,  17, 19, 21, 26, 29, 32, 47, 51, 52 and 86-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
In instant claim 1, applicant recite “[a] kit comprising a dry pharmaceutical composition … and an intranasal delivery device for . . .”.  There is no adequate support for the term “kit” in the originally filed disclosure.  Instant rejection can be overcome by chaining “A kit” to --- A delivery system --- (the support is found at least in “5.5.3.5. Exhalation Delivery System” of present specification - see right before [0151] of the US-PGPUB of present specification).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 17, 19, 21, 26, 29, 32, 47, 51, 52, 86, 87 and 88 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial Study NCT03541356 “Therapeutic Potential for Intranasal Levodopa in Parkinson’s Disease-Off Reversal” (THOR201) (May 30, 2018) (obtained from the website https://www.clinicaltrials.gov/ct2/show/NCT03541356?term=NCT03541356&draw=2&rank=1) - herein after referred to as “THOR201” (with Hoekman et al (US 9,550,036 B2), which is being cited here merely to support the Examiner’s assertion that the POD device of THOR201 contains a propellant).
intranasally administered L-DOPA using INP103.  The INP103 is a drug-device combination product (instant kit of claim 1) containing a drug component (L-DOPA) and a device component, the l231 Precision Olfactory Delivery device (POD).  In Cohort 4, the INP103 formulation contains L-DOPA and carbidopa (instant DDI) administered nasally.  Dosing is given to the participants once an OFF-episode is confirmed and will not include pre-dosing with oral benserazide.  INP103, as explained in present specification (see [0231] of US-PGPUB of present application), is a spray-dried, dry powder formulation containing DOPA: NaCl: HPMC: n-dodecyl -D-maltoside in the ratio 68: 2: 29: 1.  In Cohort 4, the formulation contains 70 mg of L-DOPA and 7 mg of carbidopa, which gives the ratio of DOPA: NaCl: HPMC: n-dodecyl -D-maltoside: carbidopa to be 63.67: 1.87: 27.15: 0.93: 6.36 as calculated by the Examiner.  In Cohort 4, the L-DOPA and carbidopa combination was administered using a POD device with two puffs, one in each nostril.  Thus, THOR201 meets claims 1, 4, 5, 17, 19, 21, 26, 29, 32, 47, 51, 52 and 88.
With respect to instant claims 86 and 87, according to present specification (see [0219] of US-PGPUB of present application) the POD device is a hand-held, manually activated, metered-dose administration device intended to deliver a dry powder formulation to the nasal cavity.  Furthermore, as evidenced by Hoekman et al (abstract, col.18, lines 25-35, col.26, lines 48-50), the POD device contains a propellant.  Thus, THOR201 inherently meets instant claims 86 and 87. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial Study NCT03541356 “Therapeutic Potential for Intranasal Levodopa in Parkinson’s Disease-Off Reversal” (THOR201) (May 30, 2018) (obtained from the website https://www.clinicaltrials.gov/ct2/show/NCT03541356?term=NCT03541356&draw=2&rank=1) - herein after referred to as “THOR201” in view of Chandrakala et al  (“Optimization and Characterization of Nasal Microparticles for Levodopa Delivery to CNS”, Research Journal of Pharmaceutical, Biological and Chemical Sciences, vol.4(2), April - June 2013, pg. 882-898).
THOR201 does not specify the particle size for the dry powder in the INP103.  However, Chandrakala (see abstract and pg.894 under “Size of Microspheres”) teaches that the mean size for levodopa particle for intranasal delivery should be in the range of 10-35 m.  Since the dry powder in THOR201 is also to be delivered intranasally, it would have been obvious to one skilled in the art to have the mean particle size to be in the range of 10-35 m with a reasonable expectation of successful intranasal delivery.  Such range overlaps with instant range of 1-500 m, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, THOR201 in view of Chandrakala renders obvious instant claim 5
Claims 1, 4, 5, 17, 19, 21, 26, 29, 32, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US 2011/0151008 A1) in view of Park et al (US 2011/0301150 A1) and (Chen et al (US 2018/0200186 A1) or Brown et al (US 2015/0335712 A1)). 
With respect to instant L-DOPA and DDI, in [0008], Jackson teaches a method of treating a patient with Parkinson’s disease, the method including administering to the respiratory tract of the patient particles that include more than about 90 wt.% of levodopa.  (The particles are delivered to the patient’s pulmonary system.)  Jackson also teaches ([0017]) other drugs that are useful for treating Parkinson’s disease and may be suitably used in its inventive method, and among the examples of such other drugs, Jackson teaches carbidopa (instant DDI).  Jackson teaches ([0017]) that combinations of drugs can be employed.  Furthermore, as evidenced by Park et al ([0068]-[0069]), it is well known in the art that levodopa is preferably administered with a DDI (such as Jackson’s carbidopa) as a supplement to maintain the mobility of levodopa by preventing levodopa from being absorbed in the peripheral zone and increase the bioavailability of levodopa.  Based on the teachings of Jackson and Park, it would have been obvious to one skilled in the art to administer to the respiratory tract of the patient particles that include both levodopa and carbidopa with a reasonable expectation of maintaining the mobility of levodopa and increasing the bioavailability of levodopa. 
With respect to instant intranasal delivery device for delivery of the dry pharmaceutical composition, Jackson teaches ([0073]) that its particles can be delivered (to the respiratory system) from an inhalation device such as a metered-dose inhaler, based on such teaching, it would have been obvious to provide Jackson’s particles containing levodopa and carbidopa together with a metered-dose inhaler in a kit for the purpose of convenience.  As evidenced by Chen et al ([0240]) or Brown et al ([0073]), it is known in the art that a metered-dose inhaler is one of the devices that are used to administer a pharmaceutical composition intranasally.  Therefore, Jackson’s metered-dose inhaler teaches instant intranasal delivery device (instant claim 1 is not a method claim, which requires a step of delivering the dry pharmaceutical composition intranasally).
Thus, Jackson in view of Park and (Chen or Brown) renders obvious instant claims 1, 4 and 26.   
With respect to instant claim 5, Jackson teaches ([0045]) that its particles have a volume median geometric diameter of about 1-30 m.  Such range lies within instant range of 1-500 m of claim 5 and thus teaches instant range of claim 5: as stated In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”  Alternatively, Jackson’s range overlaps with instant range, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, supra.  Thus, Jackson in view of Park and (Chen or Brown) renders obvious instant claim 5. 
With respect to instant claims 17 and 19, Jackson teaches ([0011] and [0036]) that the particles of its invention are made by spray-drying and that its particles are in the form of a dry powder, and since Jackson uses the same method (i.e., spray-drying) Thus, Jackson in view of Park and (Chen or Brown) renders obvious instant claims 17 and 19.  
With respect to instant claim 21, in [0018], Jackson teaches that although its particles preferably include more than about 90 wt.% of L-Dopa, the presence of a non-reducing sugar or the presence of a salt facilitates a lower L-Dopa wt.% (about 75 wt.% or about 50 wt.%) while maintaining favorable features.  Thus, Jackson in view of Park and (Chen or Brown) renders obvious instant claims 21.
With respect to instant claim 32, as already discussed above, Jackson in view of Park renders obvious administering to the respiratory tract of the patient particles including both levodopa and carbidopa with a reasonable expectation of maintaining the mobility of levodopa and increasing the bioavailability of levodopa.  Jackson does not teach instant weight ratio between levodopa and carbidopa (instant DDI).  However, as evidenced by Park ([0070]), the ratio of Levodopa to the DDI is known in the art to be about 4:1 when administered to a human subject for treating Parkinson’s disease.  It would have been obvious to one skilled in the art to have the weight ratio of Jackson’s levodopa and carbidopa to be about 4:1 with a reasonable expectation of maintaining the mobility of levodopa and increasing the bioavailability of levodopa.  Thus, Jackson in view of Park and (Chen or Brown) renders obvious instant claim 32.  
With respect to instant claim 29, as already discussed above, Jackson teaches that its particles preferably include more than about 90 wt.%, or in the presence of a non-reducing sugar or a salt, a lower L-Dopa wt.% (such as about 75 wt.% or about 50 22.5 wt.% (or in the presence of a non-reducing sugar or a salt, 18.75 wt.% or 12.5 wt.%) for the amount of the DDI.  Thus, Jackson in view of Park and (Chen or Brown) renders obvious instant claim 29.  
With respect to instant claims 51 and 52, Jackson teaches ([0085]) that dosages for a particular patient can be determined by one skilled in the art using conventional considerations.  For example, Jackson teaches that effective amounts of oral L-Dopa ranges from 50 mg to 500 mg (besides, Jackson teaches that in many instances a common ongoing oral L-Dopa treatment schedule is 100 mg eight times a day).  This range overlaps with instant range of claim 52, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Jackson in view of Park and (Chen or Brown) renders obvious instant claims 51 and 52. 
Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US 2011/0151008 A1) in view of Park et al (US 2011/0301150 A1) and (Chen et al (US 2018/0200186 A1) or Brown et al (US 2015/0335712 A1)) as applied to claim 1 above, and further in view of Assaf (US 2008/0233163 A1).
As discussed above, Jackson in view of Park and (Chen or Brown) teaches using a metered-dose inhaler (which teaches instant intranasal delivery device) in Jackson.  Jackson does not explicitly teach that its metered-dose inhaler is a handheld, manually actuated and propellant-driven device.  However, as evidenced by Assaf ([0370] and [0371]), a metered-dose inhaler (MDI) is typically hand-held and discharges a measured amount of a therapeutic agent from a pressurized canister using a compressed propellant gas.  Also, Assaf teaches ([0371]) that for administration of a metered dose, the cartridge and housing of the metered-dose inhaler are squeezed together manually by a subject concomitantly with inhalation by the subject (i.e., the metered-dose inhaler is manually-actuated).  Thus, Jackson in view of Park and (Chen or Brown) and further in view of Assaf renders obvious instant claims 86 and 87.
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US 2011/0151008 A1) in view of Park et al (US 2011/0301150 A1) and (Chen et al (US 2018/0200186 A1) or Brown et al (US 2015/0335712 A1)) as applied to claim 1 above, and further in view of (i) Maggio (US 2007/0298010 A1), (ii) Franklin (US 2016/0296591 A1) and (iii) (Berndl et al (US 2009/0028938 A1), Uedo et al (5,093,372) or Curatolo et al (US 2002/0006443 A1)).
Jackson in view of Park and (Chen or Brown) is discussed above in Paragraph 9. 
With respect to instant 1-3 wt.% of NaCl, in [0009], [0010], [0019], [0020], [0022] and [0024], Jackson teaches that the particles of its invention can also include one or more additional components, such as non-reducing sugar, phospholipids and NaCl.  Jackson teaches ([0024]) that the amount of salt (such as NaCl) present in the particles is less than 5 wt.%.  Such range overlaps with instant range of 1-3 wt.%, thus rendering instant range prima facie obvious.  In re Wertheim, supra.  
With respect to instant 0.9-1 wt.% of n-dodecyl -D-maltoside, Jackson teaches ([0029]-[0030]) that the particles of its invention can include a surfactant in order to reduce particle agglomeration, promote absorption of a therapeutic agent (such as L-DOPA)  and increase bioavailability of the agent.  Jackson does not explicitly teach instant alkyl maltoside as its surfactant.  However, as evidenced by Maggio ([0047] and [0145]), an alkylglycoside compound such as dodecyl maltoside is already well known in the art as a non-toxic surfactant which, when used together with a therapeutic compound that is administered via nasal or inhalation routes, reduces aggregation of the therapeutic compound.  Furthermore, as evidenced by Franklin ([0211] and [0072]), lauryl maltoside (another name for dodecyl maltoside) is known in the art as an absorption enhancer which can be compatibly used with drugs such as levodopa.  Since Jackson teaches using a surfactant in order to reduce particle agglomeration (aggregation) and promote absorption of its therapeutic agent (L-DOPA), it would have been obvious to one skilled in the art to use dodecyl maltoside (which is well known in the art as a non-toxic surfactant that reduces aggregation of a therapeutic compound and as an absorption enhancer that is compatible with drugs such as levodopa) as Jackson’s surfactant with a reasonable expectation of successfully reducing particle agglomeration and promoting absorption of L-DOPA.  Franklin also teaches that an absorption enhancer such as lauryl maltoside (dodecyl maltoside) can be used in the amount of 0.1-20 wt.%.  Such range overlaps with instant range (0.9-1 wt.%) of claim 1, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, supra.  
With respect to instant hydroxypropyl methyl cellulose (HPMC), although Jackson does not teach using it, as evidenced by Berndl et al (see abstract, [0017], [0018] and [0024]), Uedo et al (see abstract, col.1, lines 40-46, 56-65 and claim 1) or Curatolo et al (see abstract, [0002], [0061], claim 1, 19 and 20), it is well known in the increases the bioavailability of the drugs (especially, Berndl teaches that such low-solubility drugs can include anti-Parkinsonian drugs such as levodopa – see [0018]).  Since Jackson’s L-DOPA is a low-solubility drug, and since Jackson also aims to achieve optimum bioavailability profiles for its particles (see [0034]), it would have been obvious to one skilled in the art to use hydroxypropyl methyl cellulose together with Jackson’s L-DOPA with a reasonable expectation of further enhancing the bioavailability of Jackson’s particles.
Thus, Jackson, Park and (Chen or Brown) and further in view of (i) Maggio, (ii) Franklin and (iii) (Berndl, Uedo or Curatolo) renders obvious instant claim 88.
It is to be noted that instant 103 rejections over Jackson in view of Park and (Chen or Brown) can be overcome by incorporating the subject matter of instant claim 47 since the references do not teach or suggest instant composition as recited in claim 47, which “consists of” (i) 68 wt.% levodopa, 2 wt.% NaCl, 6.8 wt.% carbidopa, 22.2 wt.% HPMC and 1% n-dodecyl -D-maltoside, or (ii) 63.35 wt.% levodopa, 1.86 wt.% NaCl, 6.34 wt.% carbidopa, 27.02 wt.% HPMC and 0.93% n-dodecyl -D-maltoside.
Response to Arguments  
Applicant argue that Jackson, alone or in combination with other cited references, fails to teach or suggest “a kit” comprising an intranasal delivery device for delivery of a dry pharmaceutical composition.  Applicant also argue that Jackson disclose no formulation for intranasal administration but instead focuses on a formulation for pulmonary delivery and that a dry pharmaceutical composition However, even assuming that Jackson’s dry pharmaceutical composition formulated for pulmonary administration would not have been necessarily suitable for intranasal administration, as already discussed above in Paragraph 9, it is known in the art (as evidenced by Chen et al ([0240]) or Brown et al ([0073])) that a metered-dose inhaler used by Jackson is one of the devices that are also used to administer a pharmaceutical composition intranasally.  Therefore, Jackson’s metered-dose inhaler still teaches instant intranasal delivery device.  Instant claim 1 is not a method claim, which requires a step of delivering the dry pharmaceutical composition intranasally.  Besides, it is still the Examiner’s position that the particles containing levodopa and the DDI (as taught by Jackson in view of Park) would be capable of being delivered intranasally because the particle size taught by Jackson (about 1-30m) lies within instant range of 1-500 m of claim 5 (also, as discussed above in Paragraph 8, Chandrakala (see abstract and pg.894 under “Size of Microspheres”) teaches that the mean size for levodopa particle for intranasal delivery should be in the range of 10-35 m).  Applicant also argue that Jackson (alone or in combination with other cited references) or Park fails to teach that L-DOPA and DDI can be formulated together for delivery by an intranasal delivery device and that it would not be obvious to use a kit comprising a dry pharmaceutical composition However, as discussed above in Paragraph 9, Jackson teaches that its particles can be delivered (to the respiratory system) from an inhalation device such as a metered-dose inhaler, and based on such teaching, and thus, it would have been obvious to provide Jackson’s particles containing levodopa and carbidopa together with a metered-dose inhaler in a kit for the purpose of convenience.  Since a metered-dose inhaler is known in the art to be used in administering a pharmaceutical composition intranasally, Jackson’s metered dose inhaler also teaches instant intranasal delivery device.  Instant claim, which is a product claim, does not require an active step of delivering the dry pharmaceutical composition intranasally.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 26, 2022